Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The information disclosure statement(s) were (IDS) submitted on 01/07/2020 and 01/152020.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-11 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention.
Specifically, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1, in claim 1 the prior art of record does not teach:
“an electric motor;
an output shaft that is coupled to the boost pressure control valve through a linkage mechanism; and
a speed reducer that is configured to transmit rotation, which is outputted from the electric motor, to the output shaft after reducing a speed of the rotation outputted from the electric motor, wherein:

the output shaft is made of metal;
the output gear is made of resin;” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 











/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746